Citation Nr: 1828467	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to August 4, 2017, and in excess of 40 percent thereafter, for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to March 1967. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a November 2010 decision, the Board granted service connection for the low back disorder. In March 2011 the Veteran filed a notice of disagreement (NOD) with the rating assigned in the February 2011 rating decision implementing the grant. This matter was remanded by the Board in June 2015 and July 2017 for further development and has since been returned to the Board for appellate review.  

In May 2017, the Board sent correspondence to the Veteran notifying him that the Veterans Law Judge (VLJ) who conducted the April 2015 hearing was no longer employed by the Board. The Veteran was notified of his right to a hearing before a VLJ who would decide the claim. In correspondence received in May 2017, the Veteran indicated that he did not wish to appear for another Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to August 4, 2017, the Veteran's low back disorder was manifested by flexion limited to no worse than 60 degrees; no muscle spasm or guarding severe enough to result in abnormal gait or spinal contour was shown. 

2. From August 4, 2017, the Veteran's low back disorder has been manifested by an inability to perform range of motion testing and muscle spasms and guarding of the lumbosacral spine; no ankylosis of the thoracolumbar spine has been shown. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a low back disorder prior to August 4, 2017, were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2. The criteria for a rating in excess of 40 percent for a low back disorder after August 4, 2017, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a February 2011 rating decision, the RO assigned an initial disability rating of 20 percent for the Veteran's low back disorder. Subsequently, in a February 2018 rating decision, the RO assigned a disability rating of 40 percent, effective August 4, 2017. The Veteran contends that his low back disorder is more severe than currently evaluated for the entire period of appeal.

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered. 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

Prior to August 4, 2017

The VA treatment records from June 2003 onward document that the Veteran complained of back pain. 

In an April 2006 VA treatment record, the Veteran reported he had been having back pain for many years intermittently but now it was more constant. He stated that it was the same type of pain that he experienced in the distant past. On the radiology examination the medical provider noted that the Veteran had low back pain that was likely chronic. In April 2006 the Veteran also reported some newer low back pain. Upon examination, the medical provider observed that the Veteran's back was non-tender at the neck, but there was some spinal tenderness in the lumbar spine, but found no paraspinal pain. In a December 2008 VA treatment record the medical provider stated that he had treated the Veteran since 2002 for several medical problems, including back pain. He further stated that his other medical problems were of such severity that a great deal of time was not spent dealing with his back pain beyond treatment with analgesics. 

In a July 2009 VA examination the Veteran stated that has been having back pain since 1965. He stated that he experienced similar back pain while lifting heavy weights at an Air Force base. He stated that the pain was periodic and there was no radiation of the pain. He further stated that he experienced flare-ups at least three to four times a week and during the flare-up the pain was a 10 out of 10 in intensity. The Veteran stated that pain was precipitated when lifting more than five pounds of weight, walking more than 100 feet, or standing for more than five minutes. He stated that pain was relieved with rest and medication. He stated that his low back disorder slowed him down, but he did not experience incapacitation. The Veteran stated that he used a walking stick on a regular basis for the past 10 years. The examiner observed that the Veteran's gait was normal and was supported by a walking stick. The Veteran's range of motion was reported as forward flexion to 60 degrees with pain at 60 degrees; extension to 30 degrees with pain at 30 degrees; and right lateral rotation to 30 degrees with pain at 30 degrees. The examiner observed pain with range of motion. On repetition, there was pain, weakness, lack of endurance, and fatigue. On repetition the range of motion was forward flexion to 60 degrees; left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees; and right lateral rotation to 30 degrees with no loss of range of motion. On the radiological examination, the examiner's impression was an appearance consistent with muscle spasm. The examiner diagnosed the Veteran with degenerative facet joint disease. 

In a February 2010 private treatment record the Veteran stated that he has had off and on back spasms since 1965. The Veteran stated that he had chronic discomfort in his low back. The medical provider found mild degenerative disc disease in the Veteran's x-rays. MRI conducted in February 2010 showed that the Veteran had arthritis. On examination, the medical provider observed that the Veteran's range of motion of his lumbar spine was somewhat limited secondary to pain, which was the Veteran's main complaint. In a March 2010 private treatment record the Veteran stated that he experienced the worst pain with flexion, extension, and walking. The Veteran stated that the pain also wakes him at night. On physical examination, the medical provider observed left-sided paravertebral tenderness, but no tenderness on mild palpation. The medical provider assessed that the Veteran had back pain with features of facet involvement. 

In a May 2011 VA treatment record the Veteran complained of back pain that is present all of the time. The medical provider observed that the Veteran had a bit of tenderness in the left lower back, no percussive tenderness or midline tenderness, and his gait was essentially normal, though he used a cane. In November 2011 the Veteran again complained of back pain. On examination, the medical provider observed that the Veteran was tender in the lumbar spine area but not to percussion. 

In a December 2013 VA treatment record the medical provider found that the Veteran's spine had a good range of motion, with normal curvature and no spinal tenderness. In October 2014 VA treatment record the medical provider observed that the Veteran had no muscle wasting, and had good range of motion and normal curvature of the spine. In April 2015 and September 2015 VA treatment records, the medical provider noted that the Veteran had good range of motion of the spine, with no muscle wasting. 

At the April 2015 Board hearing, the Veteran testified that his back pain was treated with prescribed pain medication, however his pain remained 9 out of 10 in intensity on a constant basis. The Veteran also stated that he used a back brace to relieve pain and a cane to assist with walking. He also stated that he is unable to sit long periods of time and unable to stand for longer than ten minutes. 

On the October 2015 VA examination the examiner noted that the Veteran did not report flare-ups of the lumbar spine. On examination the examiner observed that the Veteran's had forward flexion to 50 degrees; extension to 20 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 25 degrees. The examiner noted that there was pain on examination that caused functional loss and was exhibited in forward flexion and extension. However, there was no pain on weight bearing. After repetitive use testing, the examiner observed range of motion to be forward flexion to 50 degrees; extension to 20 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 25 degrees. The examiner did not observe guarding or muscle spasms. Also, the Veteran was not found to have IVDS. The Veteran was noted to regularly use a cane to assist with walking. Finally, the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height. 

On the October 2016 VA examination the Veteran reported that he did not experience flare-ups. He reported that he had functional loss in that he could only stand or walk for short periods. The examiner stated that he was unable to test the Veteran's range of motion because he was weak due to multiple medical conditions, including dialysis the prior day, and was unable to flex or perform other range of motion tests accurately. The examiner observed that forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation exhibited pain on range of motion. The examiner did not observe any guarding or muscle spasm of the lumbar spine. Further, the examiner did not observe ankylosis of the spine, IVDS, or vertebral fracture with loss of 50 percent or more of height. The examiner observed that the Veteran could comfortably sit in a chair but was unable to safely perform range of motion tests. The Veteran denied any significant change since his last examination. 

After August 4, 2017

On the August 2017 VA examination, the examiner diagnosed the Veteran with lumbosacral strain and IVDS. The Veteran reported that he experienced flare-ups and described them as cramps and pain. The Veteran described his functional loss as an inability to walk. The examiner noted that she was unable to test range of motion. She noted that pain was noted on examination and caused functional loss. Pain was observed on all areas of range of motion and on weight bearing and non-weight bearing. She also found objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Further, the Veteran was unable to perform repetitive-use testing because of weakness and frailty. The examiner did not observe guarding or muscle spasm. Other factors contributing to the Veteran's disability were less movement than normal; weakened movement due to muscle or peripheral nerves injury; instability of station; disturbance of locomotion; and interference with standing. The Veteran was not found to have muscle atrophy. The examiner found no ankylosis of the spine. The Veteran was noted to have IVDS, but did not require bed rest prescribed by a physician in the past 12 months. The examination indicated that the Veteran regularly used a wheelchair and cane to assist with locomotion. 

On a January 2018 VA examination, the examiner stated that the Veteran has lumbosacral muscle spasms and guarding to the extent that he was unable to stand for range of motion testing. 

Upon review of the record, the Board finds, first, that a disability rating in excess of 20 percent for the Veteran's low back disorder is not warranted prior to August 4, 2017. To obtain a higher rating, it is necessary to show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Here, however, the Veteran's forward flexion was shown to be no worse than 60 degrees, event when pain on motion is considered, and no abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis was shown. Further, there is no evidence that the Veteran was diagnosed with IVDS or experienced incapacitating episodes as a result. Thus, the Board finds that a higher rating is not warranted for the Veteran's low back disorder prior to August 4, 2017. 

On and after August 4, 2017, the Board finds that a disability rating in excess of 40 percent for the Veteran's low back disorder is not warranted. To obtain a higher rating for the Veteran's low back disorder, it is necessary to show unfavorable ankylosis of the entire thoracolumbar spine. Here, the August 2017 VA examiner and the January 2018 VA examiner did not observe the Veteran to have ankylosis. Further, although the Veteran was now diagnosed with IVDS, there is no evidence that the Veteran experienced any incapacitating episodes. Thus, the Board finds that a higher rating is not warranted for the Veteran's low back disorder after August 4, 2017. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 20 percent for lumbosacral strain prior to August 4, 2017, is denied. 

A rating in excess of 40 percent for lumbosacral strain from August 4, 2017, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


